Title: To James Madison from Thomas Jefferson, 13 April 1804
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Apr. 13. 04.
I recieved by last post mr. Gallatin’s observations on Dr. Stevens’s case. His outworks are stronger than his main citadel: that is to say, on the 1st. and great question which involves important principle, he yields a good deal, and presents no views of the residue which are new and difficult. But on his 2d. & 3d questions relative to evidence he is truly strong, and his preliminary observations on the 5th. 6th. & 7th. heads of account have weight. You will certainly find it necessary to give it a serious consideration. Will you favor me with the view you shall take of the subject?
Our spring is remarkeably uncheary. A North West wind has been blowing three days. Our peach trees blossomed the 1st. day of this month; the poplar began to leaf, so as to be sensible at a distance, about the 7th. Asparagus shewed itself about 5. days ago; perhaps we may have a dish to-day or tomorrow. But my beds are in a state of total neglect, & therefore not a fair measure of the season. My daughter exhibits little change. No new imposthume has come on, but she rather weakens. Her fever is small & constant. Affectionate salutations.
Th: Jefferson
